Citation Nr: 1624668	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and, if so, whether the claim should be granted.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date earlier than September 12, 2013, for the grant of service connection for degenerative joint disease of the left shoulder ("left shoulder disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend, M.F.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1, 1972, to December 27, 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2011, September 2014, and April 2015 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Board remanded this case for a hearing and for issuance of a statement of the case (SOC) on issues two through four.  An SOC was issued in September 2015.  The Veteran and his friend provided testimony at a December 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  Therefore, the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  An April 1988 Board decision denied service connection for a back disability; the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.

2.  The evidence associated with the claims file subsequent to the April 1988 Board decision denying service connection for a back disability is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current bilateral hearing loss disability.  

4.  Other than exposure to load noise, there was no event, disease, or injury manifesting tinnitus during active service, symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been chronic since service separation, tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current tinnitus and active service.

5.  The Veteran filed an initial claim of entitlement to service connection for a left shoulder disability on October 10, 2013; the current effective date is September 12, 2013, which is the date the RO determined an informal claim for service connection was received.

6.  Prior to September 12, 2013, there were no testimonial documents submitted indicating intent to file a claim of entitlement to service connection for a left shoulder disability, or reports of examination or hospitalization by VA or one of the uniformed services that can be accepted as an informal claim for benefits.


CONCLUSIONS OF LAW

1.  The April 1988 Board decision, which denied service connection for a back disability, became final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  The evidence received subsequent to the April 1988 Board decision is not new and material to reopen the claim of entitlement to service connection for a back disability for compensation purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2015).

3.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

4.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

5.  The criteria for an effective date earlier than September 12, 2013, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Low Back Disability Claim 

In March 1987, the Veteran filed an initial claim for service connection for a back disability.  The claim was denied in a June 1987 rating decision.  The RO found that there was no evidence of a medical nexus between the current back disability and active service.  The Veteran appealed, and ultimately the case was reviewed by this Board.  The Board issued a denial in an April 1988 decision, and the Veteran did not appeal the case to the United States Court of Appeals for Veterans Claims (Court).  Consequently, the decision of the Board became final.  See 38 U.S.C.A. §§ 7104, 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In December 2009, the Veteran filed a request to reopen his claim for service connection for a back disability.  In the September 2011 rating decision on appeal, the RO reopened and denied the claim on the merits, finding that there was still no evidence of a medical nexus between the claimed disability and active service.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final April 1988 Board decision denying service connection included service treatment records, post-service treatment records, and the Veteran's statements.  

Service treatment records include a negative August 1973 enlistment examination report.  During active service, the Veteran complained of and was diagnosed with muscle pain in his back on two occasions in November 1972.  On the first occasion, just one week after the date of enlistment, he was given medication and returned to full duty.  On the second occasion later that month, he was prescribed Robaxin and given three days of light duty.  There is no further mention of back pain during active service, and he was ultimately discharged from service due to his now service-connected right knee disability.   

A February 1987 statement from the Veteran's wife indicates that he wrote her letters during active service in November and December 1972 in which he complained of back pain.  The letters are attach and do confirm that the Veteran described having back pain (in addition to knee pain).  

The evidence of record at the time of the last final denial demonstrates multiple post-service back injuries.  Following separation from service, the first record of back complaints or treatment is in December 1979, when the Veteran sought treatment for low back pain following a fall three days prior at work.  X-rays revealed degenerative joint disease, and the diagnosis was an acute low back injury and early degenerative joint disease.  

A March 1980 treatment note indicates that, following the late November 1979 back injury, the Veteran improved and returned to work, but then re-injured his back.  At that time, he was diagnosed with a herniated lumbar disc.  The Veteran continued to receive regular treatment for his back, and treatment notes consistently record the date of accident as November 30, 1979.  

He was awarded Social Security Disability benefits in 1983.  However, when asked about his Social Security Administration (SSA) records at the December 2015 hearing, he did not affirmatively indicate that they were relevant to his current appeal.  The hearing transcript reflects that the undersigned Veterans Law Judge explained that to the Veteran that if he did not submit any SSA records subsequent to the  hearing, that it would be assumed such records are irrelevant.   

Treatment notes indicate that, in January 1985, the Veteran suffered another back injury when he slipped and fell on a sidewalk.  A January 1985 treatment note also references another back injury in 1981, when the Veteran fell off of a tank truck.    

Evidence of record at the time of the last final denial also demonstrates a pre-service back injury.  An April 1981 treatment note references a back injury occurring eight years prior which kept the Veteran off of work for five months, but then improved to the extent that he was able to enlist.  The note indicates that the Veteran was discharged from active service due to back and knee problems, and that he aggravated his back during a work accident three months prior.  

In a May 1987 statement, the Veteran stated that in June 1972, prior to enlistment, he slipped from an eighteen foot ladder and was admitted to the hospital.  He stated that, once he felt better, he began to get in shape for the military and walked at least two miles per day.  However, as soon as basic training started, he began to feel back pain again.  He alleged that active service aggravated his pre-existing back disability.

Based on this evidence, in the April 1988 decision, the Board denied the claim for service connection for a back disability, finding that the back problems during active service were acute and transitory in nature and resolved without any residuals, and that there was no evidence of a medical nexus, of either causation or aggravation, between the current disability and active service.        

Evidence added to the record since the time of the last final denial in April 1988 includes updated post-service treatment records, a July 2011 VA examination report, and statements of the Veteran, including his testimony at the December 2015 Board hearing.  

However, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current back disability and active service.  Indeed, it tends to confirm that post-service back injuries are responsible for his current back problems.  For instance, a February 2009 treatment note indicates that the Veteran had chronic pain syndrome secondary to domestic abuse in multiple sites including the neck and back, indicating that there were additional back injuries since the last final denial in 1988.         

Moreover, the statements of the Veteran are redundant in that he has simply reiterated his assertions that his back pain began during active service.  While he described a new incident precipitating the back pain in service in a May 2010 letter (that he was trampled and that this caused aggravation of his pre-existing back disability), the essence of his statements have not changed (i.e., that his back pain began during or was aggravated by some event during active service).

In a January 2013 statement, the Veteran's brother states that his physical condition deteriorated following active service and that he currently has back and knee problems.  This, again, is a reiteration of previous statements made by the Veteran and his wife that his back pain began during active service.  

While the Veteran has also presented a new theory of service connection - that his service-connected knee disability caused or aggravated his back disability - no other evidence has been received to support this contention.  This statement alone, unsupported by any other evidence, does not meet the low threshold of Shade to reopen the claim because it does not raise a reasonable possibility of substantiating the claim.   

Finally, the July 2011 VA examiner opined that the current back condition is less likely as not caused by or a result of his fall coming out of the barracks while in basic training.  The examiner noted the changes in the cervical, thoracic, and lumbar spine that had been observed for over 20 years, and stated that the extent of involvement in all three areas of the back suggest a cause other than a single episode of trauma.  The examiner explained that traumatic events are more likely to cause degenerative changes at the site of injury on a limited basis and not on a more extensive basis, as the Veteran has.  The pain the Veteran currently has could be a progression of degenerative changes for another reason and not caused by any traumatic event.  Moreover, the examiner stated that, if the current condition is due to a traumatic event, there have been three or four fall episodes associated with work time loss noted in his history.  The VA examiner observed that one of these injuries predated the enlistment and at least a couple of them seem to have been potentially more significant falls than the one he described as occurring during active service.  The examiner concluded that if one were to presume that the current condition is due to one of these falls, then there would be only a 25 to 30 percent probability that it was the one in basic training that could be the precipitating event.  The 2011 VA examiner's opinion reinforces what was already determined during the last prior final denial: that there is no connection between the current disability and service.   

The evidence added to the record since the previous April 1988 denial of the claim for service connection for a back disability does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in April 1988, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  Indeed, as explained above, the new evidence weighs against a grant of the claimed back disability.

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no medical nexus between the current back disability and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the service connection claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a back disability cannot be reopened.  

Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a current diagnosis of tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with tinnitus within one year of separation from service, nor has there been continuity of symptomatology.  Moreover, the evidence does not demonstrate a current bilateral hearing loss disability.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and tinnitus are related to active service.  Specifically, he avers that he was exposed to the noise of various weapons, including M-14 rifles, 45 caliber pistols, 3.5 rocket launchers, and M-60 machine guns.  In this case, exposure to loud noise is questionable, as the Veteran was only in active service for less than two months, and he has stated that, during most of that period, he went to sick call on an almost daily basis.  However, for the purpose of analysis in this decision only, the Board will assume that the Veteran was exposed to loud noise during active service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the outset, the Board finds that the weight of the evidence demonstrates that the Veteran's currently claimed bilateral hearing loss does not meet the definition of a hearing loss disability as required by 38 C.F.R. § 3.385, including during active service.

At the August 1972 enlistment examination, an audiogram revealed puretone thresholds of 20, 25, 25, and 20 decibels in the right ear, and 20, 20, 25, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  No additional audiograms were conducted during active service.  

Following separation from service, in November 2014, an audiogram was conducted and revealed mild to moderately severe sensorineural hearing loss from 1000 to 8000 Hz in the right ear, and mild to severe sensorineural hearing loss from 1500 to 8000 Hz in the left ear.  The specific audiogram results are not included in the treatment records.

The Veteran was afforded a VA audiological examination in March 2015.  However, he either could or would not provide valid and reliable hearing test results, although the thresholds obtained indicated moderate impaired range in the left and right ears, while puretone averages indicated hearing was 30 to 50 decibels poorer than spondee thresholds.  The VA examiner noted that such differences in spondee thresholds and puretone averages are consistent with a non-organic component to hearing status.    

Neither the November 2014 audiogram nor the March 2015 VA examination results allow VA to determine whether the Veteran has a current hearing loss disability under its regulations.  The Veteran has not had any additional audiograms.

In sum, there is no medical evidence of record that demonstrates a current hearing loss disability under VA regulations.  

Regarding the Veteran's statements that he has a hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).    

Without a showing of current hearing loss disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for bilateral hearing loss must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Because a current bilateral hearing loss disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service (although, as noted above, exposure to loud noise during active service is conceded).    

Next, regarding the claimed tinnitus, after a review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than exposure to loud noise) manifesting tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of tinnitus were not chronic in service.  

Service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of tinnitus, including the records pertaining to his medical discharge due to right knee problems, providing highly probative evidence against the current claim that he experienced chronic symptoms of tinnitus during active service.   

For this reason, the Board finds that the weight of the evidence is against a finding that tinnitus manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board also finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of tinnitus until 2014.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in December 1972.    

Following separation from service in December 1972, the evidence of record does not show any complaints, diagnosis, or treatment for tinnitus until October 2014, when the Veteran reported concerns about progressive hearing loss and tinnitus and was referred for an audiology consultation.  

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 42 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of tinnitus have not been chronic since service separation includes the Veteran's own statements provided during the course of treatment.  For instance, during an August 2008 examination, no tinnitus was reported during examination of the ears.  Moreover, the Veteran specifically denied tinnitus symptoms in November 2010, December 2010, and November 2013, providing highly probative evidence against his current claim of chronic symptoms of tinnitus since active service, since it is presumed he would provide an accurate account of his symptoms in order to receive proper treatment.    

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed claims for service connection for multiple disorders in January 1973, March 1987, December 2009, and October 2013, but did not mention any tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claims, or both. 

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic tinnitus since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic tinnitus after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; the denial of tinnitus by the Veteran in the course of seeking treatment in August 2008, November 2010, December 2010, and November 2013; the claims for service connection in January 1973, March 1987, December 2009, and October 2013, with no mention of tinnitus; and the lack of any documentation of reports or treatment for tinnitus until 2014.  

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's statements that he experienced tinnitus during active service, and that he believes that his current tinnitus is related to the noise exposure he experienced during active service.  However, his statements alone do not establish either a diagnosis or a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's claimed disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed disability and active service.

Indeed, the March 2015 VA examiner provided an addendum report in April 2015 which stated that the Veteran's tinnitus was not related to active service.  The examiner reasoned that hearing was normal at the time of enlistment, that he did not finish boot camp training and had no specific complaints of acoustic trauma, and that multiple post-service treatment notes did not mention any complaints of tinnitus until 40 years after service separation.   

The Board finds that the opinion provided by the VA examiner in April 2015 is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, his etiology opinion is afforded more weight.

Based on the evidence of record, the weight of the competent evidence demonstrates no current hearing loss disability, and no relationship between the Veteran's current tinnitus and his military service, including no credible evidence of chronic symptoms of tinnitus during active service, chronic symptomatology of tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date for Grant of 
Service Connection for Left Shoulder Disability

Service connection for a left shoulder disability was granted in the September 2014 rating decision on appeal, effective from October 10, 2013, the date the claim for service connection was received.  During the course of this appeal, in a July 2015 rating decision, the RO granted an earlier effective date of September 12, 2013, finding that the Veteran's testimony at an RO hearing on this date constituted an informal claim for service connection.   

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his left shoulder disability.  He avers that he filed a claim for service connection for the left shoulder disability in 1972.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

The Veteran filed an original claim of entitlement to service connection for a left shoulder disability in October 2013.  As noted above, in the September 2014 rating decision that is the subject of this appeal, the RO granted service connection for the left shoulder disability, effective from October 10, 2013, the date the claim for service connection was received.  In a July 2015 rating decision, the RO assigned an earlier effective date of September 12, 2013, finding that the Veteran's testimony at the RO hearing on that date constituted a claim for service connection.    

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim for service connection prior to September 12, 2013.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to September 12, 2013, indicating intent to file a claim of entitlement to service connection for a left shoulder disability.  

In December 2009, the Veteran filed a claim for a right shoulder disability, and medical records from that time demonstrate a right shoulder injury caused by a fall when his knee locked up.  In fact, it is apparent that this fall resulting in injury to the right shoulder is the incident to which the Veteran was referring during the September 12, 2013 RO hearing, and upon which the grant of the current effective date for the left shoulder was based (in error).  At the September 12, 2013 RO hearing, the Veteran stated that he thought he broke his shoulder one time after service as a result of his knee locking; he did not specify which shoulder was broken.  The Board notes that medical records show that the left shoulder injury, for which service connection was ultimately granted, did not occur until September 24, 2013, after the RO hearing had already taken place.  Therefore, it is clear that the Veteran was referred to his right shoulder injury during the RO hearing.    

In any case, the Board also notes that there are no testimonial documents from 1972 indicating an intent to file a claim for service connection for the left shoulder disability, as the Veteran contends.  He filed a claim for a knee disability in January 1973, but did not mention any shoulder problems.    

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, in this case, the medical evidence of record does not demonstrate left shoulder problems until September 2013.  

The Board concludes that the date of claim here is October 10, 2013 (as the Veteran's statements on September 12, 2013, were in reference to a right shoulder injury, as explained above).  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, October 10, 2013) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is September 12, 2013, which is several weeks prior to the date of claim.    

To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  In this case, the law does not allow for an earlier effective date.  

For the reasons already discussed, an effective date prior to September 12, 2013, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Because the earlier effective date appeal arises from the Veteran's disagreement with the assigned effective date following the grant of service connection for the left shoulder disability, no additional notice is required with regard to that claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the remaining claims, VA's duty to notify was satisfied by way of April 2010 and April 2011 letters, and the requirements for service connection were included in the rating decisions on appeal, after which time the Veteran had additional opportunities to submit additional evidence prior to readjudication of the claims.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion with regard to the back and tinnitus claims, and the Veteran's statements, including his testimony at the December 2015 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA examination and opinion was obtained in March and April 2015 with regard to the tinnitus claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the tinnitus claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the March 2015 VA audiological examiner did not provide a nexus opinion with regard to the hearing loss claim.  However, as noted above, the Veteran was either unable or refused to provide reliable test results.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Therefore, the Board finds that the 2015 VA audiological examination is adequate.    

The Board notes that the Veteran was afforded a VA examination in July 2011 with regard to his back disability claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a low back disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

An effective date earlier than September 12, 2013, for the grant of service connection for a left shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


